DETAILED ACTION
Status of Application
The response filed 08/04/2022 and 08/19/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1, 9, 12-13, 15, 21 have been amended.
Claim 5-8, 10, 25 has been cancelled.
Claim 26-27 has been added.
A terminal disclaimer to 17/494663, 17494681, 17494713 have been submitted and approved on 8/9/2022, wherein the double patenting rejections are withdrawn.
An amendment to the specification with a marked up and substitute specification have been submitted which changes are to formal matters and is entered. 
Applicant had previously elected Group I in response to restriction requirement and for the examination.
Claims 1-4, 9, 11-24, 26-27 are pending.
Claims 1-4, 9, 11-24, 26-27 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment or terminal disclaimer.
New grounds of rejection are set forth in the current office action as a result of amendment.
New Grounds of Rejection
	Due to the amendment of the claims the new grounds of rejection are applied:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 11-24, 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a pharmaceutically/ophthalmologically composition comprising a therapeutically effective number of particles, wherein the particles comprise:
(a) brinzolamide in an amount of about 0.1 wt.% - about 10 wt.% of the composition;
(b) brimonidine in an amount of about 0.01 wt.% - about 0.5 wt.% of the composition;
(c) a borate-polyol complex comprising at least two polyols, wherein the total amount of the borate-polyol complex is about 0.5 wt.% — about 6% of the composition; and
(d) benzalkonium chloride in an amount of 0.007 wt.% - about 0.02 wt.% of the composition,
wherein at least about 50% of the particles in the composition are between about 1-3 um in size.
The specification does not provide written description for an ophthalmic composition comprising particles wherein at least about 50% of the particles in the composition are between about 1-3 um in size; wherein the particles comprise
 (a) brinzolamide from about 0.1 wt.% - about 10 wt.% of the composition;
and (b) a brimonidine compound from about 0.01 wt.% - about 0.5 wt.% of the composition;
and (c) a borate-polyol complex comprising at least two polyols, wherein the total amount of the borate-polyol complex is about 0.5 wt.% — about 6% of the composition;
and (d) benzalkonium chloride in an amount of 0.007 wt.% - about 0.02 wt.% of the composition.
The specification does not describe or demonstrate particles with all these components together in the particle to attain a composition with these percentages wherein particles wherein at least about 50% of the particles in the composition are between about 1-3 um in size. 
The specification does describe support for the particles to be particles of brinzolamide at the recited concentration with the particle distribution recited wherein the specification would support for a composition comprising
- brimonidine from about 0.01 wt.% - about 0.5 wt.% of the composition;
- a borate-polyol complex comprising at least two polyols, wherein the total amount of the borate-polyol complex is about 0.5 wt.% — about 6% of the composition;
- benzalkonium chloride in an amount of 0.007 wt.% - about 0.02 wt.% of the composition; 
- and brinzolamide particles wherein at least about 50% of the particles in the composition are between about 1-3 um in size and the brinzolamide is from about 0.1 wt.% - about 10 wt.% of the composition.
This is a new matter rejection.
The claims as written are also subject to the indefinite rejection below.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a borate-polyol complex with at least two polyols that is from about 0.5-about 6% wherein the at least two polyols comprise mannitol from 0.6-1.7% of the composition (claim 26) and further contains propylene glycol from at least about 0.5%.
The specification does not provide written description for the mannitol to be from 0.6-1.7% of the composition (claim 26) when the borate/polyol complex (with at least 2 polyols) is about 0.5-about 6%, and to further contain propylene glycol from at least about 0.5%. 
The specification does provide support for the borate/polyol complex (with at least 2 polyols) are about 0.5-about 6% [113], and the inclusion of mannitol and propylene glycol together [110], and amounts for mannitol such as 0.2-0.6% and about 0.3% [111] (not the instant claimed range), and values for propylene glycol such as about 0.5-about 1.2% [112]; but does not support for the mannitol to be 0.6-1.7% and further with propylene glycol from at least about 0.5% (with a total of the borate/polyol complex with at least 2 polyols are about 0.5-about 6%).
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 11-24, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a pharmaceutically/ophthalmologically composition comprising a therapeutically effective number of particles, 
wherein the particles comprise:
brinzolamide in an amount of about 0.1 wt.%-about 10 wt.% of the composition;
and brimonidine in an amount of about 0.01 wt.%-about 0.5 wt.% of the composition;
and a borate-polyol complex comprising at least two polyols, wherein the total amount of the borate-polyol complex is about 0.5 wt.%- about 6% of the composition; and
and benzalkonium chloride in an amount of 0.007 wt.%-about 0.02 wt.% of the composition,
wherein at least about 50% of the particles in the composition are between about 1-3 um in size.
However it is unclear how a particle containing brinzolamide, brimonidine, a borate-polyol complex comprising at least two polyols, and benzalkonium chloride in the recited amounts and recited particle size remains a solid particle in the composition in the presence of a carrier such as a suspension as the components other than brinzolamide would dissolve in the composition as seen in Example 2 of the specification where all the components were dissolved in the composition (not a solid particle) except for the brinzolamide [586-615]. Wherein it is unclear how the particle can contain these components and remain a particle as the specification demonstrates the recited components that are not brinzolamide are dissolved in the composition form, and one cannot ascertain the metes and bounds of the claimed invention. 
For purposes of examination, the claims are treated to wherein the particles are brinzolamide particles wherein at least about 50% of the brinzolamide particles in the composition are between about 1-3 um in size,  in line with what is demonstrated in the specification to assist in prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11-19, 21-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Kabra (U.S. Pat. Pub. 2010/0144719).
Rejection:
Kabra (‘031) teaches an ophthalmic suspension composition comprising two polyols like mannitol and propylene glycol, benzalkonium chloride (BAK), and therapeutic agents like brimonidine, brimonidine tartrate, brinzolamide, bimatoprost and combinations thereof (claims 10, 21-23, [38-39, 41, 44, 46, 49]). The composition is in eye drop form [16] containing carboxyvinyl polymer as a suspending agent (carbomer/Carbopol). The first polyol can be at least about 0.25% and less than about 5% and more typically less than about 1.6%, and the first polyol can be mannitol [26, 28]; and the second polyol can be propylene glycol [29]. The composition contains tonicity agents such as sodium chloride to attain the desired osmolality in an amount less than 0.9% and typically less than 0.4% [46], surfactants like tyloxapol [48], buffers such as boric acid with polyols [11], and the amount of BAK is greater than about 0.00001%w/v and less than about 0.005%w/v [24]. Table A addresses that an exemplary formulation for the treatment has the therapeutic agent at 0.01, 0.1, or 1.0%w/v. 

The combination of brinzolamide with brimonidine is exemplified in Table H. 

    PNG
    media_image1.png
    626
    818
    media_image1.png
    Greyscale

wherein the brinzolamide, brimonidine, boric acid and polyols fall within the claimed ranges of the independent clams (brinzolamide 1%w/v, brimonidine 0.15%w/v, boric acid 0.3%w/v and mannitol 0.3%w/v and propylene glycol 0.75%w/v (total borate-polyol combination is 1.35%, polyol=1.05%), Carbopol 0.4%w/v, tyloxapol 0.025%w/v; [63-64],see full document specifically areas cited).
While Kabra (‘031) does not exemplify the benzalkonium chloride in the composition at the exact claimed amounts (i.e. 0.007%, 0.007-0.02%), it does teach its inclusion at values greater than about 0.00001%w/v and less than about 0.005%w/v [24] which embraces values such as 0.005%, 0.006%, 0.0063%, and 0.0065%; wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I).
Kabra (‘031) does not expressly teach the particle size of the active like brinzolamide in the suspension.  
Kabra (‘719) teaches an ophthalmic aqueous suspension composition comprising a therapeutic agent such as brinzolamide (Table B) wherein the mean particle size of all the suspended active like brinzolamide in the suspension (greater than 50%) is more typically at least 1 µm and more typically not greater than 10 µm and even more typically no greater than 5 µm [23]; and additional therapeutic agents like brimonidine and bimatoprost and combinations thereof that may be soluble within the suspension [8, 24].
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to have the brinzolamide in the suspension at a known particle size as suggested by Kabra (‘719) and produce the claimed invention; as it is prima facie obvious to incorporate the brinzolamide at a known particle size for brinzolamide in suspensions and optimize within the known range and arrive at the claimed range to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range. The claims are composition claims and the prior art composition teaches the structural components of the claimed composition which are the same structural components and values for these components that are in the instant specification, wherein the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
With regards to claim 15, while Table H does not exemplify the exact amount of brinzolamide and sodium chloride; Kabra (‘031) does expressly teach that the therapeutic agent can be at 0.01, 0.1, or 1.0% (Table A) and for the sodium chloride to be less than 0.4% to attain the desired osmolality [46]; wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exemplify another concentration taught for the therapeutic agent and to optimize the amount of sodium chloride for the composition as addressed by Kabra (‘031) teachings with a reasonable expectation of success absent evidence of criticality for the claimed values.
With regards to claims 26-27, Table H has propylene glycol at 0.75% and while it does not exemplify the exact amount of mannitol, Kabra (’31) does teach the mannitol to be from at least about 0.25% and more typically less than about 1.6% wherein it would be prima facie obvious to optimize the amount of mannitol within the taught range with a reasonable expectation of success absent evidence of criticality for the claimed range. 
Response to Arguments:
Applicant's arguments are centered on the assertion that Kabra (‘031) has 21 different embodiments of the invention in Tables A-I and only two have brinzolamide and brimonidine and the exemplified amount of benzalkonium chloride is 0.003% which is the level in the commercial product of Simbrinza and outside the claimed quantity for the amended claim 1, with the preferred range is less than 0.0035%. Applicant also asserts that the instant invention used benzalkonium chloride as a penetration enhancer and not merely as a preservative as used in Kabra and that the prior art touts the benefits of using lower concentration of BAC as it would be more suitable for repeated administrations. 
This is fully considered but not persuasive. The assertion that there are 21 embodiments with only two with brinzolamide and brimonidine is not persuasive as the fact that Kabra (‘031) expressly teaches the embodiments establishes the teaching for the combination of brinzolamide and brimonidine with the taught components for the formulation wherein one of skill in the art would formulate the taught suspension with its components in combination with a known particle size for brinzolamide as addressed by Kabra (‘719). With regards to the assertion that exemplified amount of benzalkonium chloride is 0.003% and preferred range is less than 0.0035% which is outside the claimed quantity for the amended claim 1, this is fully considered but not persuasive as while range of less than 0.0035% is preferred, the teachings of Kabra (‘031) are not held solely to the preferred embodiment when the general teaching is for a broader range of greater than about 0.00001%w/v and less than about 0.005% which embrace values like 0.005% and 0.006% and 0.0065%; and as addressed above a prima facie case of obviousness exists where the claimed ranges or amounts (like 0.007%) do not overlap with the prior art but are merely close as the proportions are so close (i.e. 0.0005%, 0.001%) that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I). The assertion that Kabra is directed to lower concentration of BAC (BAK) wherein one would have to double the exemplified amount of BAK is not persuasive as the general range is broader than the exemplified value and as benzalkonium chloride is known to be widely used at a concentration of 0.01-0.02% in ophthalmic formulations as addressed by Rowe et al., the inclusion of BAK at values below 0.01-0.02% such as those of and close to Kabra (i.e. 0.007%) are still directed to the low concentrations of BAK of Kabra wherein one would have expected them to have the same properties. The assertion that benzalkonium chloride is utilized as a penetration enhancer and not merely as a preservative in the instant suspension is not persuasive as the penetration enhancement of drugs of BAK is known (see Okabe et al.) and the fact that applicant has a different motivation for the inclusion of BAK which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Applicant’s argument with regards to claim 15 that Kabra teaches a generalized value for a therapeutic agent and does not indicate that each disclosed amount would be suitable for each disclosed agent is not persuasive as the teaching of Kabra expressly teaches and establishes that these values are for the disclosed therapeutic agents wherein their inclusion at these values are taught for these drugs contrary to Applicant’s argument. The assertion that one would not reduce the amount of sodium chloride in the example is not persuasive as optimization of the amount of sodium chloride for the composition within the taught range is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed value which has not been presented. 
The assertion that Kabra does not teach the particle size is not persuasive as the claims are addressed by the newly applied rejection above.   
Accordingly, the rejection stands.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Kabra (U.S. Pat. Pub. 2010/0144719) as applied to claims 1-19, 21-24 above, further in view of in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial) and Ostrow et al. (U.S. Pat. Pub. 2015/0366854).
Rejection:
	The teachings of Kabra (‘031) in view of Kabra (‘719) are addressed above, including the incorporation of sodium chloride, water and bimatoprost.
Kabra (‘031) in view of Kabra (‘719) does not expressly teach the concentration of bimatoprost or the inclusion of a phosphate buffer but does teach the inclusion of bimatoprost with combinations of drug actives for the composition and the inclusion of borate-polyol which is a known buffer. 
Ostrow et al. teaches that known ophthalmic buffers include borate-polyols, phosphate buffer, and combinations thereof (claim 15).
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a phosphate buffer and the bimatoprost at 0.01% as suggested by Ostrow and Fechtner and produce the claimed invention; as it is prima facie obvious to include a phosphate buffer as the inclusion of buffer combinations (i.e. borate-polyol complexes, phosphates, and  combinations thereof) are known with a reasonable expectation of success absent evidence of criticality for the specific combination. It is also prima facie obvious to incorporate the bimatoprost at its known useful concentration as Kabra (‘031) teaches combining the drugs for the method and Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are directed to those to Kabra (‘031) which are addressed above and moot in light of the claim amendments and newly applied rejection.
Accordingly, the rejection stands.

Claims 1-4, 9, 11-14, 16-19, 21-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0144719) in view of Dean et al. (U.S. Pat. 6242442) and Cetina-Cizmek et al. (U.S. Pat. Pub. 2013/0065888).
Rejection:
Kabra (‘719) teaches an ophthalmic aqueous suspension composition comprising polyethylene glycol, a therapeutic agent such as brinzolamide, antimicrobial agent including benzalkonium chloride, and antimicrobal system such as borate/polyol complexes (abstract, [24-25,29]). The suspension may include additional therapeutic agents like brimonidine and bimatoprost and combinations thereof which may be soluble within the suspension ([8, 24], claim 4). The amount of suspended active is more typically at least 0.01%w/v and more typically less than 5% and even less than 2.0% [26].  Mean particle size of all suspended actives in the suspension (greater than 50%) is more typically at least 1µm and more typically not greater than 10µm and even more typically no greater than 5 µm [23].
The antimicrobial system like borate/polyol complexes include polyols like glycerine (glycerol), propylene glycol, and mannitol which can be in mixtures [33-34] at the amount typically at least 0.05%, more typically at least 0.5% and less than 5%w/v [33-35]. The composition can contain additional components like additional actives, antimicrobials (preservatives), tonicity agents, buffers, antioxidants (preservative), viscosity modifying agents, and surfactants like tyloxapol [8, 24,36-37]. The surfactants like tyloxapol are from at least 0.01%w/v and more typically less than 2% and even possibly less than 1% [37]. The pH is from 4-9 with osmolality from 200-400 milliosmoles/kg [39-40,2], and can have additional suspension agents [19]. 
Table B teaches an ophthalmic suspension example with: 
brinzolamide at 1%, 
propylene glycol at 0.75%, 
mannitol at 0.3%, 
boric acid at 0.3%, 
tyloxapol at 0.2%, 
polyethylene glycol at 20%, 
sodium chloride at 0.1%, 
preservative, 
pH adjuster, and water. 
Example in Table B has boric acid with polyols where there are two polyols like mannitol and propylene glycol (total borate/polyol is 1.35%, total polyol is 1.05%), therapeutic agent brinzolamide, tonicity agents such as sodium chloride, and surfactants like tyloxapol (claim 1-4, 6-7, 9, 18-23, see full document specifically areas cited). 
Kabra (‘719) does not expressly teach the exact claimed amount of brimonidine and amount of benzalkonium chloride preservative for the composition, but does expressly teach the inclusion of additional therapeutic actives like brimonidine which may be soluble within the suspension and the inclusion of an antimicrobial agent (preservative) like benzalkonium chloride.
Dean teaches that the combination of brinzolamide with brimonidine in ophthalmic compositions is known (abstract) and that brimonidine is known to be in its tartrate salt form and in an ophthalmic concentration of 0.01-0.2%, preferably 0.1-0.2% like the exemplified amount of 0.2% (example 8 and 10, Col. 5 line 29-40).
Cetina-Cizmek et al. teaches that preservatives like benzalkonium chloride are known to be used in ophthalmic formulations in the range of about 0.005%-about 0.05%, preferably about 0.005-about 0.02%, and more preferably about 0.008-about 0.015% [72-73]
Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate brimonidine tartarate at 0.01-0.2% such as 0.2%, and to incorporate benzalkonium chloride in its known amounts like  about 0.005-about 0.02% and about 0.008-about 0.015%, and produce the claimed invention; as it is prima facie obvious to combine brinzolamide with brimonidine as Kabra (‘719) teaches the inclusion of brimonidine and Dean establishes that the combination of these two actives are known in the art and the inclusion of brimonidine in its known conventional amounts is prima facie obvious with a reasonable expectation of success. It is also prima facie obvious to incorporate benzalkonium chloride as Kabra (‘719) teaches its inclusion as an antimicrobial (preservative) and to incorporate benzalkonium chloride in its known amounts such as about 0.005-about 0.02% (or about 0.008-about 0.015%) and to optimize within the range to attain the desired therapeutic profile is prima facie obvious with a reasonable expectation of success and arrive at the claimed values (i.e. 0.007%, 0.007-0.02%) absent evidence of criticality for the claimed values which have not been presented. The claims are composition claims and the prior art composition above teaches the structural components of the claimed composition which are the same structural components and values for these components that are in the instant specification, wherein the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
With regards to claim 26-27, while the prior art does not expressly recite the exact amount of mannitol claimed, Kabra (‘719) does teach that the incorporation of a borate/polyol system where the polyols include propylene glycol and mannitol with mixtures, and the borate/polyol is more typically at least 0.5% and less than 5%w/v where the borate:polyol ratio is from 1:1-1:10 [33-35]. Kabra (‘719) exemplifies the boric acid (0.3%) with mannitol (0.3%) and propylene glycol (0.75%) having a ratio of 1:3.5 wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of borate and polyol including the borate:polyol ratio within the taught values (i.e. 1:4 is 0.3:1.2 which can be 0.6% mannitol and 0.6% propylene glycol) to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0144719) in view of Dean et al. (U.S. Pat. 6242442) and Cetina-Cizmek et al. (U.S. Pat. Pub. 2013/0065888) as applied to claims 1-4, 9, 11-14, 16-19, 21-24, 26-27 above, further in view of Kabra (U.S. Pat. Pub. 2010/0324031). 
Rejection:
The teachings of Kabra (‘719) in view of Dean and Cetina-Cizmek are addressed above, wherein the inclusion of brimonidine tartrate and benzalkonium chloride in their known amounts (i.e. 0.01-0.2% and exemplified amount of 0.2% for brimonidine tartrate, about 0.005-about 0.02% (or about 0.008-about 0.015%) for benzalkonium chloride) are prima facie obvious. Wherein their inclusion in the formulation such as in Table B (i.e. brinzolamide, propylene glycol 0.75%, mannitol 0.3%, boric acid 0.3%, tyloxapol 0.2%, polyethylene glycol, sodium chloride, water) is prima facie obvious with a reasonable expectation of success and to optimize within their known range to attain the desired therapeutic profile is prima facie obvious with a reasonable expectation of success and arrive at the claimed values absent evidence of criticality for the claimed values which have not been presented. It is also prima facie obvious to optimize the amount of brinzolamide within the taught range of at least 0.01% and even less than 2.0% to attain the desired therapeutic profile with a reasonable expectation of success and arrive at the claimed value absent evidence of criticality.
Kabra (‘719) in view of Dean and Cetina-Cizmek does not expressly teach the exact claimed value of sodium chloride or the inclusion of carbomer, but does teach the inclusion of tonicity agents to attain an osmolality from 200-400milliosmoles/kg with sodium chloride exemplified, and the inclusion of additional suspending agents
Kabra (‘031) teaches that sodium chloride is used at typically less than 0.4% to achieve the desired osmolality which is 200-400 (i.e. 240-360) mOsm, and carboxyvinyl polymer (carbomer) is a suspending agent from at least about 0.2% and less than about 0.7% and well as being more compatible with benzalkonium chloride [42-46].
Wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of sodium chloride and incorporate carbomer as suggested by Kabra (‘031) and produce the claimed invention; as it is prima facie obvious to optimize the amount of sodium chloride in the range of less than 0.4% to attain the desired osmolality and arrive at the claimed value with a reasonable expectation of success absent evidence of criticality for the claimed value. It is also prima facie obvious to incorporate the carbomer as Kabra (‘719) teaches the inclusion of additional suspending agents and Kabra (‘031) teaches that carbomers are known suspending agents from at least about 0.2% to less than about 0.7% and compatible with benzalkonium chloride; wherein their incorporation in the suspension for their additive effect and optimized within their known range to attain the desired degree of suspension and arrive at the claimed value is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed value. 

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0144719) in view of Dean et al. (U.S. Pat. 6242442) and Cetina-Cizmek et al. (U.S. Pat. Pub. 2013/0065888) as applied to claims 1-4, 9, 11-14, 16-19, 21-24, 26-27 above, further in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial) and Ostrow et al. (U.S. Pat. Pub. 2015/0366854).
Rejection:
	The teachings of Kabra (‘719) in view of Dean and Cetina-Cizmek are addressed above, including the incorporation of sodium chloride, water, buffers, and bimatoprost.
Kabra (‘719) in view of Dean and Cetina-Cizmek does not expressly teach the concentration of bimatoprost or the inclusion of a phosphate buffer but does teach the inclusion of bimatoprost with combinations of drug actives for the composition and the inclusion of buffers and borate-polyol which is also a known buffer. 
Ostrow et al. teaches that known ophthalmic buffers include borate-polyols, phosphate buffer, and combinations thereof (claim 15).
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a phosphate buffer and the bimatoprost at 0.01% as suggested by Ostrow and Fechtner and produce the claimed invention; as it is prima facie obvious to include a phosphate buffer as the inclusion of buffer combinations (i.e. borate-polyol complexes, phosphates, and  combinations thereof) are known with a reasonable expectation of success absent evidence of criticality for the specific combination. It is also prima facie obvious to incorporate the bimatoprost at its known useful concentration as Kabra (‘719) teaches the inclusion of these drugs for the composition and Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 

Conclusion
Claims 1-4, 9, 11-24, 26-27 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613